DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Oath/Declaration
	The declaration under 37 C.F.R. § 1.132 filed 7 September 2021 has been fully considered. The declaration is addressed with the arguments in the response to arguments section.

Response to Amendments and Arguments
Applicant’s arguments, filed 7 September 20201, with respect to rejections of claims 27-31 under 35 U.S.C. § 102 and 103 in view of Minor have been fully considered and are persuasive. Applicant argues and shows unexpected results in the instant specification with the examples of Table 13 specifically example 5-1 compared to 5-2 as well as other examples. Specifically, the applicant points out that at an amount of 12.1% HFO-1132(E) the heater power consumption amount is drastically lower than that of 10% HFO-1132(E) and also 0% HFO-1132(E). A person having ordinary skill in the art would not expect that by using a combination of HFO-1132(E) and HFO-1234yf in place of HFO-1234yf at an amount of 12.1% or more of HFO-1132(E) the amount of heater power consumption would decrease when the combination is used as an alternative for R1234yf. These results alone are indicative of unexpected results when using a combination of HFO-1132(E) and HFO-1234yf in the claimed ranges as an alternative to HFO-1234yf. Additional arguments including Minor does not teach that combinations are suitable alternatives for HFO-1234yf but recites other refrigerants for which a mixture might be replaced with and also that Minor says HFO-1132(E) while the example compositions of Minor appear to be drawn to HFO-1132(a) which is a different compound (HFO-1132(a) is 1,1-difluoroethylene while HFO-1132(E) is trans-1,2-difluoroethylene) as indicated in the declaration were also considered. Accordingly. the rejections in view of Minor have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant points out that at an amount of 12.1% HFO-1132(E) the heater power consumption amount is drastically lower than that of 10% HFO-1132(E) and also 0% HFO-1132(E). A person having ordinary skill in the art would not expect that by using a combination of HFO-1132(E) and HFO-1234yf in place of HFO-1234yf at an amount of 12.1% or more of HFO-1132(E) the amount of heater power consumption would decrease when the combination is used as an alternative for R1234yf. These results alone are indicative of unexpected results when using a combination of HFO-1132(E) and HFO-1234yf in the claimed ranges as an alternative to HFO-1234yf. Additional arguments including Minor does not teach that combinations are suitable alternatives for HFO-1234yf but recites other refrigerants for which a mixture might be replaced with and also that Minor says HFO-1132(E) while the example compositions of Minor appear to be drawn to HFO-1132(a) which is a different compound (HFO-1132(a) is 1,1-difluoroethylene while HFO-1132(E) is trans-1,2-difluoroethylene) as indicated in the declaration were also considered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.